DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims [1-12, 14-17, 19 and 26-28] pending in the application.  Claims [1-12, 14-17, 19 and 26-28] are allowed.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance for claims.

35 USC 101: Patent Eligibility
In regard to the rejection of the pending claims under 35 USC 101, examiner finds the Applicant’s arguments from the Remarks dated [03/23/2021] persuasive per analysis below. .  

Analysis: Step 2A, Prong Two: Integration into a Practical Application 
Under revised Step 2A, Prong Two, examiner finds that the additional elements recited in the claim beyond the judicial exception, in combination, integrates the exception into a practical application.  Specifically, the 2019 PEG states that in context of revised Step 2A, an additional element (or combination of elements) may have integrated the exception into a practical application if an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  More specifically, under the broadest reasonable interpretation of this claim consistent with the Specification, additional limitations inter alia: 
wherein the URI content is selected based on the current location of the client device; wherein the URI content selected based on the current location of the client device improves targeting and response rates;
wherein the GUI includes feedback controls for obtaining feedback from a user while viewing the URI content, wherein the feedback controls are dynamically assigned and adjusted by the server based on criteria available to the server,

comprises: 1) an improvement to other technology or technical field, and 2) applies or uses any judicial exception in some other meaningful way beyond generally linking the use of the mathematical concepts to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the mathematical concept.  As stated by the Applicant: 
“Specifically, the additional elements recite a specific improvement over prior systems by selecting URI content based on the current location of the client device. Prior systems may select URI content based on websites visited by the user, but this URI content is not always relevant and has a lower conversion rate. By considering user device location as a factor in selecting URI content, the server of the present invention presents more relevant URI content than prior systems. 

Furthermore, the additional element of a GUI for displaying URI content constitutes a specific improvement over prior systems. Prior systems do not contain a GUI including feedback controls dynamically assigned and adjusted by the server such as contained in the present invention.” [Emphasis added]

In other words, said additional element as a whole (in combination) integrates the recited judicial exception [dynamic monitoring] or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, i.e., a practical application of the exception.  

35 USC 103
In regard to the rejection of pending claims under 35 USC 103, examiner finds the Applicant’s arguments from the Remarks dated [03/23/2021] as persuasive.  Specifically, Applicant’s submits that none of the cited prior art cited in the rejection, US 20100442577 A1 [RINEARSON] in view of US 20100017289 A1 [SAH], singularly or in combination, disclose, teach or suggest at least the following claim limitations:
wherein the GUI includes feedback controls for obtaining feedback from a user while viewing the URI content, wherein the feedback controls are dynamically assigned and adjusted by the server based on criteria available to the server

Office Action dated [12/30/2020] cites US 20100442577 A1 [RINEARSON], [0043], to teach the “wherein the feedback controls are dynamically assigned and adjusted by the server based on criteria available to the server” clause; however, said cited prior art reference or the prior art does not disclose, teach or suggest dynamically assigning feedback controls based on said criteria, as claimed.  Stated differently, the prior art teach dynamic assignment of content but not feedback controls as recited.  Accordingly, these uniquely distinct features render the claims allowable. 

Lastly, the examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.

It is hereby asserted by the examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Correspondence Information
Any inquiry concerning this communication or earlier communications for this application should be directed to the Examiner VENAY K. PURI whose telephone number is (571) 270–7213. The Examiner can normally be reached between Monday-Thursday, 9 AM to 7 PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor PATTY MUNSION can be reached at (571) 270-5396. This application is assigned fax phone number (571) 270-5396.

Examiner Note: communications via internet e-mail are at the discretion of the Applicant. Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement. See 35 U.S.C. § 122.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 8-786-9199 (IN USA OR CANADA) or 571-272-10.

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, VA 22313-1450

Respectfully submitted, 



/RENAE FEACHER/Primary Examiner, Art Unit 3683